 JS-6                     UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


Case No.: 2:21-cv-04322-SB-MRW                                  Date:    7/9/2021


Title:    Brittney Shaw et al v. Nike Retail Services, Inc. et al


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                        N/A
                   Deputy Clerk                                  Court Reporter

    Attorney(s) Present for Plaintiff(s):             Attorney(s) Present for Defendant(s):
                  None Appearing                                None Appearing

Proceedings:         [In Chambers] ORDER GRANTING MOTION FOR REMAND
                     (DKT. NO. 14)

        Before the Court is Plaintiff’s Edgar Hernandez and Brittney Shaw’s motion
  to remand. Dkt. No. 14 (Mot.); see Dkt. Nos. 20 (Opp.), 23 (Reply).

         A defendant may remove a civil action from state to federal court so long as
  jurisdiction originally would lie in federal court. 28 U.S.C. § 1441(a). If removal
  is based on diversity jurisdiction, id. § 1441(b), the removing defendant must prove
  complete diversity of citizenship among the parties and that the amount in
  controversy exceeds $75,000. 28 U.S.C. § 1332. The removing party bears the
  burden of proof. Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006)
  “Federal jurisdiction must be rejected if there is any doubt as to the right of
  removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
  1992). Moreover, “[i]f at any time before final judgment it appears that the district
  court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §
  1447(c).



  CV-90 (12/02)                     CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                                1
       On May 24, 2021, Defendant Nike Retail Services, Inc. removed this
employment case from Los Angeles Superior Court to federal court on the basis of
diversity jurisdiction. Dkt. No. 1 (Notice). The notice makes plain that there is no
complete diversity, stating that “Plaintiffs are Citizens of California” and
Defendant Wendy Magee is a “Citizen of California.” Notice ¶¶ 4, 8. But
Defendant Nike claims that this Court has diversity jurisdiction nonetheless
because nondiverse Defendant Magee had “not been served with the Summons,
Complaint or any other court documents” at the time of removal. Notice ¶¶ 8-11.
Invoking the “forum defendant” rule codified at 28 U.S.C. § 1441(b)(2),1 the
notice states that “so long as a forum-state defendant has not yet been served, an
out of state defendant—even if served—may properly remove a case to federal
court based upon diversity jurisdiction.” Notice ¶ 10.

       Plaintiffs now move to remand this case, contending that (1) Defendant Nike
“has not and cannot meet its burden alleging diversity as to the amount in
controversy and complete diversity of citizenship,” (2) pre-service “snap” removal
is improper, and (3) the removal was untimely. Mot. 2. The Court agrees that
remand is required because complete diversity—which “requires that each of the
plaintiffs be a citizen of a different state than each of the defendants”—is lacking.
Moises v. Par Pac. Holdings, Inc., No. CV 20-00533 JAO-RT, 2021 WL 600951,
at *1 (D. Haw. Feb. 16, 2021). Plaintiffs and Defendant Magee are citizens of
California. That is the end of the matter.

      Defendant Nike’s reliance on the forum-defendant rule to avoid this
conclusion is misguided. Nike relies on a line of cases finding that the forum-
defendant rule does not apply when removal occurs before the in-state defendant is
served. Opp. 3-5 (collecting cases). According to Nike, Magee’s citizenship
cannot be considered for purposes of determining complete diversity because she
was not yet served at the time of removal. See Opp. 5-6 (“Here, there is no dispute
that NIKE, a citizen of Oregon, removed this case to federal court before Magee, a
forum defendant, was served with process. . . . Therefore, at the time of removal,
there was complete diversity of citizenship between Plaintiffs, California citizens,

1
  28 U.S.C. § 1441(b)(2) provides: “A civil action otherwise removable solely on
the basis of the jurisdiction under section 1332(a) of this title may not be removed
if any of the parties in interest properly joined and served as defendants is a citizen
of the State in which such action is brought.” “This rule embodies the notion that a
defendant cannot complain of being haled before the courts of his or her own
state.” Regal Stone Ltd. v. Longs Drug Stores Cal., L.L.C., 881 F. Supp. 2d 1123,
1126 (N.D. Cal. 2012).

CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            2
and NIKE, a citizen of Oregon.”).2 But here, “the lack of complete diversity
deprives the Court of subject matter jurisdiction, not the forum defendant rule.”
Moises, 2021 WL 600951, at *1 n.2. And “when evaluating whether diversity
exists, a court cannot ignore a defendant’s citizenship simply because the
defendant has not yet been served.” Lovett v. Bright Horizons Children’s Ctr.,
LLC, No. SA-20-CV-688-XR, 2020 WL 3410898, at *2 (W.D. Tex. June 19,
2020); see Wright & Miller, 14C Fed. Prac. & Proc. Juris. § 3723 (Rev. 4th ed.)
(“A party whose presence in the action would destroy diversity must be dropped
formally, as a matter of record, to permit removal . . . . It is insufficient, for
example, that service of process simply has not been made on a non-diverse
party”). Thus, the Court must consider Defendant Magee’s citizenship, which
destroys diversity jurisdiction.

      Thus, the Court GRANTS the motion and hereby REMANDS this matter
pursuant to 28 U.S.C. § 1447(c).




2
  Defendant Nike’s argument relies on one side of a split of authority about
whether the forum-defendant rule applies to defendants not yet served. See, e.g.,
U.S. Bank Tr. Nat’l Ass’n v. Fid. Nat’l Title Grp., Inc., No. 2:20-CV-2068 JCM
(VCF)), 2021 WL 223384, at *3 (D. Nev. Jan. 22, 2021) (parting company with
“snap removal” decisions that ignore an unserved forum defendant because they
“contravene[] the removal statute’s purpose of preserving a plaintiff’s choice of a
state court forum when suing a proper forum defendant”). But the Court need not
take sides in that debate because the complete diversity requirement, not the
forum-defendant rule, is at issue here. Similarly, the Court need not address
whether Defendants carried their burden as to the amount in controversy
requirement or timely removed this matter.

CV-90 (12/02)                  CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                           3
